DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2020 has been entered.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (US 2011/0227068).
Regarding claims 1, 10 and 11, Akiyama et al. teach a method of forming a thin film composite wide band gap semiconductor film on the surface of a handle substrate 
Akiyama et al. teach the methods of forming the bonded wafer include:
implanting ions from a surface of the semiconductor substrate to form a defective layer in a region having a predetermined depth from the surface of the piezoelectric substrate, including dose amounts of hydrogen ions (H.sup.+) implanted into the wide bandgap semiconductor substrate 1 is preferably 5.0x1016 atom/cm2 to 3.0 x 1017 atom/cm2 and in the case of using hydrogen molecule ions (H.sub.2.sup.+) as implanted ions, the dose amount thereof is preferably 2.5x1015 atoms/cm2 to 1.5x1017 atoms/cm2 (see at least [0031] and [0063]-[0064]) 
a surface activation step to at least one of the surface of the semiconductor substrate in which the defective layer is formed and a surface of the supporting substrate to directly expose the constituent atoms of the surface and activate the surfaces, ([0034] and [0066]-[0069])
a third step of bonding the supporting substrate to the surface of the semiconductor substrate after the activation step to form a bonded substrate body is performed at room temperature ([0031] and all examples which are performed at room temperature (20oC)), which reads on the oC to 50oC. 
a fourth step of heat treating the bonded wafer at 150oC or more and 400oC or less and are not destroyed (cracked) ([0041] and [0006]). 
A fifth step of bringing the heat treated laminate to room temperature (20oC) and exposing to irradiation of visible light from either the semiconductor side or the handle substrate side ([0044]). 

Temperature differences at bonding vs light exposure
As the temperature of the bonding to obtain the laminate and a temperature of the laminate during exposition to the visible light are both performed at room temperature (20oC) they are said to have a difference of zero which satisfies any of the claimed differences of 90oC or less in with sapphire supports, 80oC or less with silicon supports, and 40oC or less with glass supports. Since the bonding to obtain the laminate and the exposure to the visible light both occur at room temperature, the claimed differences in temperatures would be met no matter what substrate is used. 

Heat treatment temperatures
Akiyama et al. teach that the heat treatments are preferably performed from 150-400oC when the substrate is glass or quartz (silicon oxide), and 150-350oC when the substrate is sapphire ([0042]) in order to obtain desired bonding strength and in order to not destroy or crack the bonded substrate ([0041], and [0004]) due to exposure to higher temperatures. 
oC for sapphire, and 90-175oC for silicon or silicon oxide. 
Akiyama and the claims differ in that Akiyama does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the temperature ranges taught by Akiyama overlap the instantly claimed heat treatment temperatures and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  , 

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

	 
	In regards to claims 3, Akiyama et al. teach that after the low temperature bonding, and visible light irradiation, that detachment may be carried out by giving a mechanical impact to the interface if it is not seen that the wide band gap semiconductor film is transferred to the handle substrate, where the wedge like blade is used ([0056]-[0058]).
	In regards to claim 4, Akiyama et al. teach that surface activation treatments may also include ozone water treatment, uv ozone treatment ion beam treatment and plasma treatment ([0034]). 
In regards to claim 5-8, Akiyama et al. teach that the exposure step can include lasers or flash lamp of a flash annealer ([0047]-[0055]) and can be shown through the semiconductor side or the transparent side of the bonded wafer ([0049]). 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Akiyama et al. teach heat treating the bonded substrates at temperatures of 150oC or more and that for glass substrates preferred temperatures are 150-400oC  oC the bonding strength may fail to be increased ([0041]).  Therefore there is no motivation found in the prior art of record to adjust the heat treatment steps to temperatures of 90-110oC when the support wafer is a glass wafer as claimed. 

Response to Arguments
Claims 1-8 were rejected under Kando in view of Akiyama.  Applicant amended claim 2 in to claim 1, and adjusted the heat treatment temperature of a silicon wafer or silicon with an oxide film support wafer to 90-175oC. 
Applicant argues that Kando et al. teach a polarization repair step at least 200oC to a temperature at least about 100oC less than the curie temperature, and that only Si substrates are discussed by Kando. Applicant argues on page 7 that at best Kando merely describes that 200-1100oC can be applied after bonding with the Si substrate.  
In response, the position of relying on the polarization repair step as meeting the heat treating step is withdrawn. 
On page 8, Applicant argues that Akiyama does not cure the deficiencies of Kando as Akiyama describes that the CTE between the wide band gap and the handle substrate causes cracking. 
Applicant argues that while Akiyama’s handle substrates overlap the claimed handle substrates, the wide band gap semiconductor of Akiyama does not include LiNbO3 or LiTaO3. It is noted that the claims do not require LiNbO3 or LiTaO3, rather the claims are drawn to a single crystal oxide. 
On page 9, applicant provides tables showing the CTES of varying materials in Kando, and argues that there would have been no reason and or motivation to apply the temperature ranges of Akiyama to the method of Kando. 
The examiner disagrees, and insists that this high degree of difference in CTE’s between the piezoelectric materials and their respective handle substrates of Kando would have been the very reason one would have looked to Akiyama et al. in order to try low temperature heat treatments to improve bonding in order to avoid high temperatures which would likely crack the bonded wafers dues to the large mismatch in CTE’s as set forth throughout the Akiyama reference. 
Applicant’s arguments against Kando and Akiyama are moot as the rejection is withdrawn.  Upon further consideration, Akiyama was deemed a better primary reference against the claims as presented, as the claimed bonded wafers did not require piezoelectric materials such as LiNbO3 and LiTaO3, and rather are open to any single crystal oxide such as the ZnO exemplified in Akiyama. However if LNO and LTO materials were to be included in the claims this rejection over Kando and Akiyama may be revisited. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C LANGMAN whose telephone number is (571)272-4811.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUMERA SHEIKH can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JCL/JONATHAN C LANGMAN/Primary Examiner, Art Unit 1784